                      UNITED STATES DISTRICT COURT FOR THE
                       SOUTHERN DISTRICT OF WEST VIRGINIA
                                 AT CHARLESTON

UNITED STATES OF AMERICA,

v.                                                    Criminal Case No. 2:20-cr-00054

NEDELTCHO VLADIMIROV,

                               Defendant.

            DEFENDANT NEDELTCHO VLADIMIROV’S JURY VOIR DIRE

       Now comes the Defendant, Nedeltcho Vladimirov, by counsel, Timothy J. LaFon, and

requests the Court to inquire of the jury panel the following particular areas of interest:

       1.      Do any of the jurors known any of the witnesses listed or presented by the United

States Attorney’s Office or the Defendant?

       2.      Do any of the jurors know the Defendant, Nedeltcho Vladimirov?

       3.      Has any member of the jury panel ever had a close personal friend or family

member who has been charged with a crime?

       4.      Has any member of the jury panel ever had a close personal friend or family

member who has been charged with money laundering, conspiracy, or fraud?

       5.      Of those person or their close family members or friend who were charged with a

crime, was that charge (or charges) ultimately dismissed?

       6.      Is there anyone on the jury that believes that those charges against either:

themselves, close friends, or family members were wrongfully charged?

       7.      Is there anyone on the jury who does not believe that merely being charged or

indicted is proof that person must be guilty of something?
          8.    Is there anyone on the jury panel who does not believe the basic theory that all

people are innocent until proven guilty?

          9.    Is there anyone on the jury panel who believes at this moment that the Defendant

must be guilty of something since he has been charged by the United States?

          10.   Is there anyone on the jury who without hearing any or all of the evidence,

arguments presented by counsel, and the Court’s instructions as to the law believe the Defendant

is guilt of the crime he has been charged with?

          11.   Is there anyone on the jury panel who has themselves, or a relation to someone, or

knows someone who has been charged with the following: money laundering, wire fraud, mail

fraud, transportation of stolen property, conspiracy, fraud, or conspiracy?

          12.   If the answer to the above question is yes, who has been charged and what was the

outcome or disposition of said case?

          13.   Is there anyone of the jury panel who has ever worked for the Federal Government?

          14.   Is there anyone on the jury who frequently or routinely listens to police scanners or

radios?

          15.   Is there anyone on the jury panel who currently works or has worked in law

enforcement?

          16.   If the answer to question 15 is yes, then what position, title, job, and agency did

you hold while working in law enforcement?

          17.   Is there anyone on the jury who has a family member or close friend that works or

has worked in law enforcement?

          18.   If the answer to question 17 is yes, then what position or title did the family member

or close friend hold while working in law enforcement?
        19.     Is there anyone on the jury panel who has ever aspired or applied to work with law

enforcement?

        20.     If the answer to question 19 is yes, then what position or job did you aspire or apply

to work with the law enforcement field?

        21.     Is there anyone on the jury panel who is familiar with, professionally or personally,

including social networking websites such as Facebook, Myspace, Twitter, Pinterest, or otherwise?

        22.     Is there anyone on the jury panel who is familiar with eBay, Poshmark, Facebook

Yard sale, all online yard sale websites and trading posts?

        23.     If the answer to question 22 is yes, then in what form have you used the websites?

        24.     Is there anyone on the jury panel who has read about this case in the newspapers,

either online or in print?

        25.     Is there anyone on the jury panel who has heard or seen anything about this case on

the radio, internet, or television?

        26.     Is there anyone on the jury panel who has personal knowledge about the facts of

this case or the Defendant?

        27.     Is there anyone on the jury panel who feels that they should not sit on this case?

        28.     If the answer to question 27 is yes, then please specify the reason for feeling that

you should not sit on this case.

        29.     Is there anyone on the jury panel who knows, has worked with, or is acquainted

with defense counsel, Timothy J. LaFon, or his law firm Ciccarello, Del Giudice & LaFon?

        30.     Is there anyone on the jury panel who knows, has worked with, or is acquainted

with the US Attorney?
       31.     Is there anyone on the jury panel who has ever participated as a petit juror in a

criminal case or civil case in either federal court or state court?

       32.     Is there anyone on the jury panel who has ever participated as a grand juror in a

criminal case in either federal court or state court? If the answer is yes, please specify the date.

       33.     Is there anyone on the jury panel who has ever been addicted to drugs or received

drug treatment?

       34.     Is there anyone on the jury panel who has ever had a family member or close friend

who is or has been addicted to drugs or received drug treatment?

       35.     Is there anyone on the jury panel who has issue with immigrants or someone who

is currently living in America but is a resident of a foreign country?

       36.     Is there anyone on the jury panel who has an issue with someone who is originally

from a foreign country?

       37.     Is there anyone on the jury panel who feels that he or she would have issue with

following the Court’s instructions regarding the law if in disagreement with the instructions?

       38.     Is there anybody on the jury who doesn’t think that everybody should be treated

equally by the law?

                                                       NEDELTCHO VLADIMIROV,

                                                       By Counsel.

/s/ Timothy J. LaFon__________
Timothy J. LaFon, WVSB#2123
Ciccarello, Del Giudice & LaFon
1219 Virginia Street, East
Suite 100
Charleston, West Virginia 25301
304.343.4440 – Phone
304.343.4464 – Fax
E-Mail: tlafon@cdlwv.com
                      UNITED STATES DISTRICT COURT FOR THE
                       SOUTHERN DISTRICT OF WEST VIRGINIA
                                 AT CHARLESTON

UNITED STATES OF AMERICA,

v.                                                    Criminal Case No. 2:20-cr-00054

NEDELTCHO VLADIMIROV,

                               Defendant.


                                 CERTIFICATE OF SERVICE

       It is hereby certified that the foregoing “DEFENDANT NEDELTCHO VLADIMIROV’S

JURY VOIR DIRE” has been electronically filed and service has been made on opposing counsel

by virtue of such electronic filing on this ____ day of July, 2021, to:

                               Andrew Tessman, Esquire
                               United States Attorney’s Office
                               P.O. Box 1713
                               Charleston, West Virginia 25326



                                              CICCARELLO, DEL GIUDICE & LAFON



                                                      /s/Timothy J. LaFon
                                                      Timothy J. LaFon, WVSB#2123
                                                      Attorney for Defendant
